Citation Nr: 1608952	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-36 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2014, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

The Veteran testified before a hearing officer at the RO in December 2009.  A transcript of the hearing is of record. 



FINDING OF FACT

A chronic cervical spine disability, currently diagnosed as degenerative arthritis and cervical spondylosis, was not present in service or until years thereafter and is not etiologically related to any incident of active duty service, to include a motor vehicle accident.


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a chronic cervical spine disability was incurred due to a motor vehicle accident during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The evidence establishes a current disability; the Veteran was diagnosed with degenerative arthritis of the cervical spine and spondylosis upon VA examination in November 2014.  Private treatment records also show that he underwent cervical fusion surgery in 1992 and has reported experiencing neck pain throughout the claims period.  A current disability is therefore demonstrated. 

The Board also finds that an in-service injury is present.  The Veteran contends that he developed a chronic cervical spine condition as a result of an injury sustained in a jeep accident during active duty in Alaska, sometime around October 1968.  He testified in December 2009 that he lost consciousness following the accident and was taken to Elmendorf Air Force Base (AFB) for treatment.  He reported further that he did not receive any follow-up care for the remainder of his military service, and claimed that he could not remember if he complained of neck pain at the time of his discharge.  Service treatment records are negative for complaints or treatment of neck pain and there is no documentation of the motor vehicle accident reported by the Veteran.  Despite the lack of corroborative evidence, the Board notes that the Veteran is competent to report incidents and injuries that occurred during service and his testimony regarding the in-service accident is credible.  The Board will therefore resolve all doubt in his favor and find that an in-service injury is established. 

Turning to the third element of service connection, a nexus between the current cervical spine disability and the in-service injury, service and post-service records do not support claim.  As noted above, service records do not document any complaints or treatment related to the Veteran's cervical spine, to include treatment at Elmendorf AFB hospital in 1968.  The Veteran's spine was normal at the November 1969 separation examination and he denied a history of head injury, bone or joint deformity, or back trouble of any kind on the accompanying report of medical history.  There are also no documented complaints of neck pain in the post-service medical records until August 1983, more than 10 years after service, when the Veteran reported experiencing shooting pain down his right arm when moving his neck.  A cervical spine X-ray was negative and no chronic condition was identified.  Ten years later, in June 1992, the Veteran underwent fusion surgery to repair a cervical disc herniation and nerve compression.  Thus, there are no findings of arthritis within a year from active duty service to allow for service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  In fact, cervical spine arthritis was not identified until decades after service when cervical osteophytes were identified by the Veteran's private physician in 1992.  Thus, service connection for arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

There is also no competent medical evidence in support of the claim for service connection.  The Veteran's treating physicians have not identified a link between the reported in-service injury/jeep accident and the a current cervical spine condition.  In fact, the Veteran has never reported experiencing an in-service neck injury to any of his private or VA physicians.  Additionally, the only medical opinion of record, that of the August 2014 VA examiner, weighs against the claim.  After reviewing the Veteran's complete claims file, including service treatment records, the VA examiner opined in an October 2014 addendum report that the Veteran's condition was not related to active duty service or the reported motor vehicle accident.  The examiner noted that the Veteran's spine was normal at the time of his separation from service and his reported neck stiffness and pain was not of sufficient severity for him to seek medical attention until more than 20 years after military service.  The Veteran's diagnosed condition was also a relatively common condition among the general population.  The examiner therefore concluded that the Veteran's cervical arthritis and spondylosis, status post surgery in 1992, was less likely as not incurred in or caused by active duty service.  The April 2014 VA medical opinion was accompanied by a full and well-reasoned rationale and is entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has reported a competent history of a continuity of symptoms since service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.309(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran testified in December 2009 that after his in-service accident he experienced occasional neck pain and stiffness that has continued to steadily worsen over the subsequent years.  He has also submitted statements from his family members and neighbors describing the Veteran's history of neck problems since a service motor vehicle accident.  Lay statements, such as those made by the Veteran and his friends and family, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the Veteran's reported history of continuing symptoms since service is not credible.  Although the Board accepts the Veteran's testimony that he was involved in a motor vehicle accident in approximately October 1968, as noted above, service records are completely negative for findings or complaints related to the cervical spine.  VA requested the medical records identified by the Veteran from Elmendorf AFB hospital, but no records were found.  The Veteran also testified that he did not remember what, if any, conditions he complained of at the hospital and he did not recall seeking any follow-up care for a neck injury or even receiving a separation examination.   He also stated in a January 2010 Report of Accidental Injury that his memory of the accident itself was not completely clear due to its occurrence over 40 years ago.  Furthermore, the Veteran was provided an examination at the time of his discharge from active duty, and the November 1969 examination report shows that his spine and neck were normal.  He also denied any back or joint problems on the separation report of medical history and did not mention his involvement in a motor vehicle accident.  

The Veteran has also never reported an in-service neck injury to any of his treating physicians; in January 1985 he was diagnosed with Hodgkin's disease of a lymph node which presented as a large neck mass.  At that time, he reported a year and a half history of neck pain, consistent with the August 1983 visit to his primary care physician discussed above.  In 1988, three years after his radiation treatment for early stage Hodgkin's disease, the Veteran's only complaint was soreness and tingling of the left arm due to a pinched nerve.  The Veteran's arm was in traction and he and sought further medical treatment in 1992 when a cervical fusion was performed.  This history is consistent with the Veteran's testimony that he first sought treatment for neck problems in the 1980s and utilized a homemade traction device, but is not consistent with the Veteran's testimony that he experienced continuous neck pain since service.  In short, the Board finds the Veteran's testimony that he incurred a chronic cervical spine condition in 1968 that has continued to the present day lacks credibility in light of the completely negative service records, the normal neck findings recorded at the November 1969 separation examination, the Veteran unclear memories surrounding the accident and injuries, and other inconsistencies in his post-service reports.  As the Veteran's history of continuous symptoms since service is not credible, service connection under 38 C.F.R. § 3.303(b) is not possible. 

The Board has also considered the Veteran's statements that his current cervical spine disability is related to an injury during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of neck pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran's contentions are clearly outweighed by the competent medical evidence of record, including the medical opinion of the August 2014 VA examiner.  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic cervical spine disability was several years after the Veteran's separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's cervical spine disability is related to active duty and the Board has determined that the lay statements of continuous symptoms since service are not credible.  The weight of the evidence is therefore against a nexus between the claimed disability and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a January 2008 letter.  

The Veteran was provided an adequate VA examination in August 2014 with an addendum medical opinion issued in October 2014 after the examiner was provided full access to the Veteran's electronic claims file.  

VA has also obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  In response to the Veteran's reports regarding the in-service motor vehicle accident, VA also made attempts to obtain the Alaska state police report of investigation and records from the Elmendorf AFB.  A February 2010 report from the Alaska Department of Public Safety indicates that there was no record in the State Trooper incident reports of a motor vehicle accident in October 1968 involving the Veteran.  A February 2010 Formal Finding of Unavailability from the  Military Records Specialist at the Indianapolis RO also indicates that there are no records of treatment for the Veteran at the Elmendorf AFB hospital from January 1, 1968 to December 31, 1968.  Per the Veteran's request, morning reports for his unit of assignment, Headquarters, US Army Alaska (HQ USARA) in October 1968 were requested to help determine if the Veteran was present for duty or recorded as sick on any occasions during the month of October 1968, but a response from National Personnel Records Center (NPRC) states that the requested information was not located on morning reports.

The Board also finds that VA has complied with the July 2014 remand orders of the Board.  In response to the Board's remand, records of VA treatment dated after June 2010 were obtained and associated with the claims file.  The Veteran was also provided a VA examination in August 2014 and an addendum medical opinion was obtained in October 2014 addressing the nature and etiology of the disability on appeal.  The case was then readjudicated in the October 2014 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with VA's duties of notification and assistance. 


ORDER

Entitlement to service connection for residuals of a cervical spine injury is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


